—Order, Court of Claims of the State of New York, New York County (Alan Marin, J.), entered April 22, 1998, which granted respondent’s motion for summary judgment dismissing appellant’s claim, unanimously affirmed, without costs.
The motion court properly determined that appellant’s claim is time-barred pursuant to CPLR 213 (2). Insofar as her claim relates to events which are prior to respondent’s December 1987 letter discontinuing reimbursement, it is outside the applicable six-year Statute of Limitations. As to subsequent events, they cannot credibly be construed as creating a contract (see, 1 Williston, Contracts § 3:2, at 200-203 [4th ed]). Concur— Ellerin, P. J., Nardelli, Lerner, Andidas and Friedman, JJ.